Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the following features:
Claim 1:
determining a device status score for the wireless communication device, wherein the device status score indicates a current resource capacity of the wireless communication device;
selecting a machine learning model based on the determined device status score to match an expected resource use of the selected machine learning model with the current resource capacity of the wireless communication device, wherein the machine learning model corresponds to a first model when the device status score is below a device status score threshold and a second model when the device status score is above the device status score threshold; and
performing a machine learning process using the selected machine learning model.

Claim 13:
a memory configured to store instructions; and
a processor configured to execute the instructions to:
determine a device status score for the wireless communication device, wherein the device status score indicates a current resource capacity of the wireless communication device;
select a machine learning model based on the determined device status score, wherein the machine learning model corresponds to a low accuracy model when the device status score is below a device status score threshold and a high accuracy model when the device status score is above the device status score threshold; and
perform a machine learning process using the selected machine learning model.

Claim 20:
one or more instructions to determine a device status score for the wireless communication device, wherein the device status score indicates a current resource capacity of the wireless communication device;
one or more instructions to select a machine learning model based on the determined device status score to match an expected resource use of the selected machine learning model with the current resource capacity of the wireless communication device, wherein the machine learning model corresponds to a first model when the device status score is below a device status score threshold and a second model when the device status score is above the device status score threshold; and
one or more instructions to perform a machine learning process using the selected machine learning model.

For example, Lui (US 2017/0272649) discloses portable device has an adaptive panoramic image processor. The portable device further has a plurality of image sensors having overlapping fields of view and an input device receiving a trigger signal that triggers the plurality of image sensors to capture a plurality of images. The adaptive panoramic image processor of the portable device processes the images to form a panorama based on side information about the portable device, but does not expressly disclose the above claimed features.

For example, Braun (US 2010/022199) discloses a method, a tap initiator, and tap target in a close proximity communication are disclosed. A tap interface 106 may initiate a tap with a tap target 104. The tap interface 108 may receive a tap from a tap initiator 102. A tap gauge 110 may measure a tap duration between the tap initiator 102 and the tap target 104. A processor 304 may determine if the tap duration is within a first duration range and a second duration range and executes a first action for the first duration range and a second action for the second duration range, but does not expressly disclose the above claimed features.

For example, Brown (US 2015/0351037) discloses a first battery number is determined representing a battery condition of a battery of a mobile device using a predictive model, where the predictive model is configured to predict future battery conditions based on a past battery usage of the battery. A second battery number is determined representing the battery condition using a drain model, where the drain model is configured to predict a future battery discharge rate based on a past battery discharge rate. A third battery number is determined representing the battery condition based on a current battery level corresponding to a remaining life of the battery at the point in time. Power management logic performs a power management action based on the battery condition derived from at least one of the first battery number, the second battery number and the third battery number, but does not expressly disclose the above claimed features.

As such, claims 1, 13 and 20 are in condition for allowance. 
Claims 2-12 and 14-19 depend from an allowable claim and are thus in condition for allowance for at least this reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        7/14/2022